Citation Nr: 0005259	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-00 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
March 1966.

This matter arises from a September 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The case was remanded by the Board of Veterans' 
Appeals (Board) for further development and has been returned 
to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran served in Vietnam as a ground radio operator 
from approximately September 20 to November 3, 1963.

2.  The veteran's involvement in an attack by hostile forces 
on Bien Hoa Airbase in November 1963, as corroborated by the 
USACRUR, establishes that he was engaged in combat during his 
tour of duty in Vietnam.   

3.  The veteran was diagnosed with post-traumatic stress 
disorder in April 1996, which was determined to be related to 
his military service; the diagnosis was confirmed by report 
of VA examination in August 1997.

4.  The veteran's report of stressors experienced during his 
tour of duty in Vietnam serve as a basis for his diagnosed 
PTSD, which is related to service.   


CONCLUSION OF LAW

The requirements for entitlement to service connection for 
post traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3034(f) (1999). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990). 

In the instant case, the Board finds that the veteran's 
service in Vietnam as a radio operator, and the presence of a 
medical diagnosis of PTSD that is related to service in 
Vietnam, are sufficient to well-ground his claim.  In 
addition, in light of the efforts by the RO to develop the 
record, particularly efforts to document the veteran's 
military history, the Board finds that the duty to assist the 
veteran in the development of facts pertinent to his claim 
has been met.  38 U.S.C.A. § 5107(a).  

Because the veteran has a PTSD diagnosis, and an opinion 
linking the condition to service, the critical question is 
whether there is sufficient evidence of the claimed in-
service stressors.  38 C.F.R. § 3.304(f).  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether or not the veteran engaged in 
combat with the enemy.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 (1994).  
If the Board finds that the veteran engaged in combat, the 
evidentiary requirements in establishing the occurrence of 
stressors are relaxed.  38 U.S.C.A. § 1154(b).  In fact, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 146 (1997).  

In the instant case, after reviewing the evidence of record, 
the Board concludes that the veteran did engage in combat 
with the enemy.  His military occupational specialty (MOS), 
as identified in his service personnel records and Form DD 
214, was that of a radio operator.  His personnel records 
also reflect that he was temporarily assigned to the Ton Son 
Nhut Airbase in September 1963.  The veteran testified in 
January 1998, that he was engaged in combat on several 
occasions during his duty in Vietnam, and that he was at Bien 
Hoa Airbase on November 1, 1963, when the base came under 
significant attack by the enemy.  The U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) has confirmed 
the veteran's report that Bien Hoa Airbase was attacked by 
hostile forces on November 1, 1963, with 12 members of the 
Air Force sustaining injuries.  

In addition, the veteran's lengthy and detailed report of his 
experiences in Vietnam, are consistent with the 
circumstances, conditions, and hardships of such service in a 
temporary duty assignment.  The veteran reported that he was 
a ground radio operator and instructor at different bases in 
Vietnam.  He served as a forward observer with two Army 
personnel units and would often be involved in combat within 
minutes of arriving in place.  He recounted several missions, 
and noted that he often was within feet of the enemy and 
shooting while looking into someone's face.  He stated that, 
after the Bien Hoa attack, he saw a familiar face among the 
dead Vietcong soldiers and realized that one of them was a 
young man he had trained in radio operation.  The veteran 
proceeded to shoot "five rounds into him" before he was 
"taken to the ground" by a soldier he was with.  The 
veteran reported that he was investigated after that incident 
and returned to Taiwan two days later, only to "drink 
excessively and get in lots of fights."  

In considering the veteran's testimony, the Board notes that 
his personnel records reflect reports of consistent 
outstanding performance, with recommendations for promotions.  
These accolades lend support to the credibility of the 
veteran's testimony in assessing whether he was involved in 
combat.  In addition, the Court has noted that corroboration 
of every detail, including a veteran's personal participation 
in combat, is not always necessary where the evidence reveals 
a version of events which, when viewed most favorably to the 
claimant, could support the veteran's account of occurrences.  
See Suozzi v. Brown, 10 Vet. App. 307, 310-311 (1997).  
Furthermore, the benefit-of-the-doubt rule in 38 U.S.C. 
§ 5107(b) applies to determinations of whether a veteran 
engaged in combat with the enemy for purposes of 38 U.S.C. 
§ 1154(b) in the same manner as it applies to any other 
determination material to resolution of a claim for VA 
benefits.  VAOPGCPREC 12-99 (Oct. 18, 1999).  

Accordingly, the Board concludes that the veteran engaged in 
combat with the enemy, and his reported stressors are 
accepted as sufficient to establish that PTSD was incurred 
during service.  38 U.S.C.A. § 1154(b).  Therefore, as the 
veteran has submitted a well-grounded claim for service 
connection for PTSD, and has established that his condition 
is directly related to combat, he prevails on the merits.  
See Kessel v. West, 13 Vet. App. 9, 17 (1999); Arms v. West, 
12 Vet. App. 188, 195-200 (1999); Caluza v. Brown, 7 Vet. 
App. 498, (1996).  


ORDER

Service connection for post-traumatic stress disorder is 
granted. 

		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

